EXHIBIT 10.1
 
U.S. PHYSICAL THERAPY, INC. ("USPH")
OBJECTIVE LONG-TERM INCENTIVE PLAN FOR SENIOR MANAGEMENT
FOR 2016 ("Objective LTIP")


Purpose:  To incentivize and retain Executives eligible for this Objective LTIP
to achieve certain corporate earnings criteria and reward Executives when such
criteria are achieved, and to align the long-term interests of Executives and
shareholders of USPH by compensating the Executives in shares of USPH stock that
vest over time, thereby increasing the Executives' equity interest in USPH.


Effective Date:  The effective date of this Objective LTIP and the establishment
of performance goals and formula for the amount payable hereunder is March 10,
2016.


Eligibility:  The Executives of USPH eligible for this Objective LTIP are the
Chief Executive Officer ("CEO"), the Chief Financial Officer ("CEO") and the
Chief Operating Officer ("COO").


Vesting and Other Terms and Provisions:  Under this Objective LTIP, Executives
have an opportunity to receive Restricted Stock Awards ("RSAs") under the U. S.
Physical Therapy, Inc. 2003 Stock Incentive Plan (as amended and restated) (the
"2003 Plan"), to be granted by the Compensation Committee of the Board of
Directors of USPH (as the term "Committee" is defined in Section 1.8 of the 2003
Plan) in the first quarter of 2017. Before any RSAs are granted, the
Compensation Committee shall certify in writing that the performance goals have
been obtained in accordance with Code Section 162(m), and any RSAs to be granted
hereunder shall be made no later than March 15, 2017. The Executive must be
employed by USPH or its affiliates from the Effective Date through the date of
the grant to receive a RSA. All RSAs shall be granted subject to the terms of
the 2003 Plan and the specific terms and conditions (including without
limitation, restrictions in transfer and substantial risk of forfeiture) as
determined by the Compensation Committee in its sole discretion. RSAs that are
granted under this Objective LTIP will vest evenly over 16 quarters, beginning
April 1, 2017 and ending January 1, 2021. To vest, Executive must be a full-time
employee/officer of USPH at vesting date, except in the event that an
acceleration of vesting is triggered pursuant to Executive's employment
agreement.  The terms set forth above and all other terms of any RSA grant shall
be set forth in a Restricted Stock Agreement between the Executive and USPH, to
be signed by the Executive and by the Chairman of the Compensation Committee (on
behalf of USPH).


Administration: The Compensation Committee has established this Objective LTIP
under Article VII of the 2003 Plan and the RSAs, if any, granted hereunder are
intended to meet the performance-based exception under Code Section 162(m). The
Compensation Committee has authority to administer this Objective LTIP, grant
awards and decide all questions of interpretation; provided, however, that the
Compensation Committee shall have no discretion to increase the maximum award
amounts that are payable as provided below and/or otherwise increase or modify
an award which would disqualify the award for the performance-based exception
under Code Section 162(m). There will be no acceleration of the grant of an
award hereunder due to the Executive's termination for cause or without good
reason or Executive's voluntary retirement that would violate Code Section
162(m) as provided under Revenue Ruling 2008-13. The Compensation Committee's
determinations and interpretations under this Objective LTIP shall be final and
binding on all persons.


Objective Goals And Amounts That May Be Awarded:  The maximum amount of RSAs
that may be granted under this Objective LTIP based upon the achievement of the
performance goals relating to fully diluted earnings per share ("EPS") for 2016
(before the impact of EPS of revaluation of non-controlling interests and any
extraordinary items and after consideration of the compensation expense required
to be reported in 2016 related to this and all other management incentive plans)
are as follows: CEO =  up to 15,000 shares; CFO = up to 7,500 shares; COO = up
to 7,500 shares.



Objective Performance Goals Amount of Maximum Shares

2016 EPS That Shall Be Awarded

$1.86   30.0%

$1.87   34.0%

$1.88   38.0%

$1.89   42.0%

$1.90   46.0%

$1.91   50.0%

$1.92   56.0%

$1.93   62.0%

$1.94   68.0%

$1.95   76.0%

$1.96   84.0%

$1.97   92.0%

$1.98 and over 100.0%


